           Case 1:16-cr-00781-RJS Document 59 Filed 01/15/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

         -v-                                                   No. 16-cr-781 (RJS)
                                                                    ORDER
CLEON CLARKE,

                              Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         On January 12, 2021, the Court received a pro se letter from Cleon Clarke, postmarked

December 21, 2020, requesting compassionate release under 18 U.S.C. § 3582 (see attached). IT

IS HEREBY ORDERED THAT the government shall file a letter by January 21, 2021, setting

forth its position on Clarke’s request. The Clerk of Court is respectfully directed to mail a copy

of this order to Clarke.



SO ORDERED.

Dated:          January 15, 2021
                New York, New York
                                                    ____________________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
Case 1:16-cr-00781-RJS Document 59 Filed 01/15/21 Page 2 of 8
Case 1:16-cr-00781-RJS Document 59 Filed 01/15/21 Page 3 of 8
Case 1:16-cr-00781-RJS Document 59 Filed 01/15/21 Page 4 of 8
Case 1:16-cr-00781-RJS Document 59 Filed 01/15/21 Page 5 of 8
Case 1:16-cr-00781-RJS Document 59 Filed 01/15/21 Page 6 of 8
Case 1:16-cr-00781-RJS Document 59 Filed 01/15/21 Page 7 of 8
Case 1:16-cr-00781-RJS Document 59 Filed 01/15/21 Page 8 of 8
